Case 18-59500-jrs      Doc 64     Filed 10/25/19 Entered 10/25/19 15:26:39          Desc Main
                                  Document      Page 1 of 3




  IT IS ORDERED as set forth below:



  Date: October 25, 2019
                                                   _____________________________________
                                                               James R. Sacca
                                                         U.S. Bankruptcy Court Judge

 _______________________________________________________________




                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

 IN RE:                                                CASE NO. 18-59500-JRS

 GEORGE MONROE WARREN, III,                            CHAPTER: 7
            Debtor.
 THE BANK OF NEW YORK MELLON,                          JUDGE: JAMES R. SACCA
 F/K/A THE BANK OF NEW YORK AS
 SUCCESSOR IN INTEREST TO JPMORGAN
 CHASE BANK, N.A. AS TRUSTEE FOR
 NOVASTAR MORTGAGE FUNDING
 TRUST, SERIES 2006-2, NOVASTAR HOME
 EQUITY LOAN ASSET-BACKED
 CERTIFICATES, SERIES 2006-2,                          CONTESTED MATTER
            Movant,
 v.
 GEORGE MONROE WARREN, III, Debtor,
 ROBERT TRAUNER, Trustee,
            Respondent(s).

              ORDER GRANTING MOTION FOR RELIEF FROM STAY (#62)

       The above styled Motion was called for hearing on October 22, 2019 upon Notice of

Hearing to each of the above-captioned parties in interest. There was no opposition to the Motion

and Movant asserts that the parties were properly served. Accordingly;
Case 18-59500-jrs        Doc 64         Filed 10/25/19 Entered 10/25/19 15:26:39     Desc Main
                                        Document      Page 2 of 3



          IT IS HEREBY ORDERED that the 11 USC §362(a) automatic stay is modified for

Movant herein, its successors and assigns, regarding the real property commonly known as 4504

Allen Hollow Place, Suwanee, Georgia 30024.

          FURTHER ORDERED that Movant, its successors and assigns, may assert its rights,

including, but not limited to, the institution and completion of foreclosure proceedings, the

collection of reasonable fees, and may assert all of its respective rights and remedies under

applicable law, as to its collateral.

          FURTHER ORDERED that upon completion of any foreclosure sale, any funds which may

be in excess of the amount due to Movant and to any subordinate lienholder(s) properly entitled to

receive proceeds under applicable State law, shall be paid to the Trustee for the benefit of the

Estate.

          FURTHER ORDERED that the provisions of Bankruptcy Rule 4001(a)(3) are waived.

                                         [END OF DOCUMENT]


PREPARED AND PRESENTED BY:


 /s/ Bryce Noel
 Bryce Noel, Bar No.: 620796
 Attorney for Movant
 Aldridge Pite, LLP
 Fifteen Piedmont Center
 3575 Piedmont Road, N.E., Suite 500
 Atlanta, GA 30305
 Phone: (404) 994-7400
 Fax: (619) 590-1385
 Email: BNoel@aldridgepite.com
Case 18-59500-jrs    Doc 64    Filed 10/25/19 Entered 10/25/19 15:26:39   Desc Main
                               Document      Page 3 of 3



                                  DISTRIBUTION LIST

George Monroe Warren, III
5424 Magnolia Way
Buford, GA 30518

Erica Ann Dempsey
Rickman & Associates, PC
1755 North Brown Road
Lawrenceville, GA 30043

Robert Trauner
P. O. Box 421025
Atlanta, GA 30342

ALDRIDGE PITE, LLP
Fifteen Piedmont Center
3575 Piedmont Road, N.E., Suite 500
Atlanta, GA 30305
